DETAILED ACTION
Applicant’s amendment filed 10/28/2020 has been fully considered. 
Claims 1-24 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The objection to the claims is withdrawn.
The rejection under 35 USC § 112 is withdrawn. 
The rejection under 35 USC § 101 is withdrawn.
It is noted that the Remarks section points to the amendment as applying to the independent claims, but independent claim 19 does not include the amendment.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
Claims 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maluf (20190308589).
Regarding claim 19, Maluf teaches A method comprising (abstract, par.2-3, 138-140):
receiving, at controller state logic circuitry, sensor data and one or more actuation commands, wherein the controller state logic circuitry is to generate a first residual signal, corresponding to a controller state for an Autonomous Driving System (ADS) component, based on comparison of a predicted controller state model and a previous controller state (par,17-20, 30-33, receive sensor data and commands, determine state and predicted state, behavioral models);
receiving, at physical process state logic circuitry, the sensor data and the one or more actuation commands, wherein the physical process state logic circuitry generates a second residual signal, corresponding to a physical process state for the ADS component, based on comparison of a predicted 
storing information corresponding to a normal operation of the ADS component in memory, wherein detector logic generates an intrusion detection signal to indicate a location and a type of a detected intrusion based on comparison of the stored information with results of pattern analysis to be applied to the first residual signal and the second residual signal (par.115-119, model vehicle states for different components, compare to threshold, determine intrusion).
Regarding claim 20, Maluf teaches initiating recovery from the detected intrusion in response to the intrusion detection signal (abstract, par.123-136). 
Regarding claim 21, Maluf teaches generating the predicted physical process state model or the predicted controller state model based on a Kalman filter (par.38-40, 52-54, 68-70, 78-80). 
Regarding claim 22, Maluf teaches updating the predicted physical process state model and the predicted controller state model in response to a determination that a residual pattern matches the normal operation as indicated by the stored information (par.77-83, 108-112). 
Regarding claim 23, Maluf teaches wherein an Internet of Things (IoT) device or the vehicle comprises the detector logic, the controller state logic circuitry, the physical process state logic circuitry, and the memory (par.15-16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maluf, and further in view of Langford (20180305876).
Regarding claims 1 and 14, Maluf teaches 1. An apparatus comprising: / 14. One or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to cause:  (abstract, par.2-3, 138-140): 

physical process state logic circuitry to receive the sensor data and the one or more actuation commands, 
wherein the physical process state logic circuitry is to generate a second residual signal, corresponding to a physical process state for the ADS component, based on comparison of a predicted physical process state model and a previous physical process state (par.30-37, based on predicted physical models and prior states, determine state); and 
memory, coupled to the detector logic, to store information corresponding to a normal operation of the ADS component, 
wherein detector logic is to generate an intrusion detection signal to indicate a location and a type of a detected intrusion based on comparison of the stored information with results of pattern analysis to be applied to the first residual signal and the second residual signal (par.115-119, model vehicle states for different components, compare to threshold, determine intrusion). 
Maluf does not expressly disclose, however, Langford teaches wherein the predicted physical process state model is to be generated based on a physical model of the ADS component and physical properties of a vehicle that comprises the ADS component (par.19-20, 131-142).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Maluf to generate updated models derived as taught by Langford.
One of ordinary skill in the art would have been motivated to perform such a modification to further provide an updated view of environmental characteristics and situational awareness for a vehicle (Langford, par.78-95, 130-150).
Regarding claim 2, Maluf/Langford teaches wherein the ADS component comprises one or more ECUs coupled to a bus (Maluf, par.54-57, 83-85). 
Regarding claim 3, Maluf/Langford teaches wherein the bus comprises a Controller Area Network (CAN) bus (Maluf, par.16-17). 
Regarding claim 4, Maluf/Langford teaches wherein the bus comprises a shared bus, a point-to-point interconnect, or combinations thereof (Maluf, par.16-17). 
Regarding claim 5, Maluf/Langford teaches wherein the detector logic comprises one or more of: the controller state logic circuitry and the physical process state logic circuitry (Maluf, par.34-40). 
Regarding claim 6, Maluf/Langford teaches one or more sensors to generate the sensor data (Maluf, par.14-15, 33-42). 
Regarding claim 7, Maluf/Langford teaches wherein the one or more sensors comprise one or more of: a speed sensor, a direction sensor, a GPS (Global Positioning System) sensor, a gas pedal sensor, a brake pedal sensor, a positioning sensor, an object detection sensor, a lane detection sensor, a radar sensor, a Lidar (Light Detection and Ranging) sensor, an ultrasound sensor, and an IMU (Inertial Measurement Unit) sensor (Maluf, par.33-35, 47-52, 72-74). 
Regarding claims 8 and 15, Maluf/Langford teaches comprising logic to initiate recover from the detected intrusion in response to the intrusion detection signal (Maluf, abstract, par.123-136). 
Regarding claims 9 and 16, Maluf/Langford teaches wherein the predicted physical process state model or the predicted controller state model are to be generated based on a Kalman filter (Maluf, par.38-40, 52-54, 68-70, 78-80). 
Regarding claims 10 and 17, Maluf/Langford teaches wherein the predicted physical process state model and the predicted controller state model are to be updated in response to a determination that a residual pattern matches the normal operation as indicated by the stored information (Maluf, par.77-83, 108-112). 
Regarding claims 11 and 18, Maluf/Langford teaches wherein an Internet of Things (IoT) device or the vehicle comprises the detector logic, the controller state logic circuitry, the physical process state logic circuitry, and the memory (Maluf, par.15-16). 
Regarding claim 12, Maluf/Langford teaches wherein a processor, having one or more processor cores, comprises the detector logic, the controller state logic circuitry and the physical process state logic circuitry, or the memory (Maluf, par.115-119). 
Regarding claim 13, Maluf/Langford teaches wherein a single integrated device comprises one or more of: a processor, the detector logic, the controller state logic circuitry, the physical process state logic circuitry, and the memory (Maluf, par.115-119). 
Regarding claim 24, Maluf/Langford teaches wherein physical process state logic circuitry is to predict a vehicle speed for a next time instant based on a vehicle speed value, a vehicle acceleration value, and the physical properties of the vehicle (Langford, par.18-20, 72-75, 90-92, 117-125, 130-135).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abbaszadeh (20190230106), Torisaki (20200053112), Lieder (20190342115), Ostergaard (20180255082), Ruvio (20180196941) similarly teach an autonomous vehicle cyber attack protection using several states monitors and comparison with predicted states/values.
Parekh (20170146991) similarly teaches predicting states based on multiple sets of information/parameters for situational awareness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/             Primary Examiner, Art Unit 2419